DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
The present invention is directed to a shift register equipped with an input control circuit, a sensing circuit, a cascade circuit, an output circuit, wherein the sensing circuit receives a cascade signal from an output terminal of the cascade circuit. The claimed invention (claim 1 as representative of the independent claims) recites:
A shift register, comprising: 
a display control circuit coupled to a pull-up node of the shift register, a first power supply of the shift register and a first control terminal of the shift register respectively, and configured to write a level provided at the first power supply into the pull-up node under control of a first control signal at the first control terminal in a display mode; 
a signal output circuit coupled to the pull-up node, a first clock terminal of the shift register and a signal output terminal of the shift register, and configured to control the signal output terminal to output a gate driving signal or a sensing driving signal according to a level at the pull-up node and a first clock signal at the first clock terminal; 
a cascade output circuit coupled to a second clock terminal of the shift register, the pull-up node and a cascade output terminal of the shift register, and configured to control the cascade output terminal to output a cascade control signal according to the level at the pull-up node and a second clock signal at the second clock terminal; and 
a sensing control circuit coupled to the pull-up node, the cascade output terminal, a second control terminal of the shift register, and a third control terminal of the shift register, respectively, and configured to control a level at a holding node according to a second control signal at the second control terminal and the cascade control signal at the cascade output terminal in the display mode, and control the level at the pull-up node according to the level at the holding node and a third control signal at the third control terminal in a sensing mode.

The claimed material as disclosed is detailed and specific. The prior art teach a shift register includes an input control circuit, a sensing circuit, a cascade circuit, and an output circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 8-14 and Figure 2-5. Applicant has argued these limitations on pages 2-4 of Applicant’s Remarks filed March 8, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-19 are allowable over the prior arts of record.

Claims 20 is allowed.
The present invention is directed to a driving method of a shift register equipped with an input control circuit, a sensing circuit, a cascade circuit, an output circuit, wherein the sensing circuit receives a cascade signal from an output terminal of the cascade circuit. The claimed invention (claim 20 as representative of the independent claims) recites:
A method of driving a shift register, comprising steps of: 
in a display mode, writing, by a display control circuit, a level provided at a first power supply of the shift register into a pull-up node of the shift register under control of a first control signal at a first control terminal of the shift register; First Named Inventor: Xuehuan FengApplication No.: 17/005,987 -9- 
controlling, by a cascade output circuit, a cascade output terminal of the shift register to output a cascade control signal according to a level at the pull-up node and a second clock signal at a second clock terminal of the shift register; 
controlling, by a signal output circuit, a signal output terminal of the shift register to output a gate driving signal according to the level at the pull-up node and a first clock signal at a first clock terminal of the shift register; and controlling, by a sensing control circuit, a level at a holding node according to a second control signal at a second control terminal of the shift register and the cascade control signal at the cascade output terminal; and 
in a sensing mode, controlling, by the sensing control circuit, the level at the pull-up node according to the level at the holding node and a third control signal at a third control terminal of the shift register; and 
controlling, by the signal output circuit, the signal output terminal to output a sensing driving signal according to the level at the pull-up node and the first clock signal at the first clock terminal.

The claimed material as disclosed is detailed and specific. The prior art teach a driving method of a shift register includes an input control circuit, a sensing circuit, a cascade circuit, and an output circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 8-14 and Figure 2-5. Applicant has argued these limitations on pages 2-4 of Applicant’s Remarks filed March 8, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 20 is allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHEN et al (CN 106409200 B) teach a display device with a plurality of gate lines and a gate driver circuit. the grid driving circuit comprises a pull-up transistor, the pull-up transistor is configured to receive the first clock signal and the voltage of the Q-node-based charging voltage of the output node to the first clock signal. said output node connected to a corresponding one of gate lines to the gate line. the gate drive circuit further comprises a switch circuit, the switch circuit is configured to charge the Q node based on the second clock signal. said switch circuit having a converter circuit, the converter circuit configured to voltage control the Q node based on the second clock signal.
TAKASUGI (US 20190180691 A1) teaches a gate shift register having multiple stages including a plurality of scan clock lines supplying scan shift clocks having different phases required for generating a scan control signal to the stages, and a plurality of shared carry clock lines supplying carry shift clocks having different phases required for generating a carry signal to the stages, wherein the number of the shared carry clock lines is half of the number of the scan clock lines and each of stage pairs including an odd-numbered stage and an even-numbered stage adjacent to each other share one carry shift clock.
JANG (US 2018/0366067 A1) teaches a shift register and a display apparatus including the same, which stably output signals. The shift register may include a plurality of stages each including a first node controller controlling a voltage of a first node, based on first to third input signals and a transistor offset voltage. The first node controller may include a connection node supplied with at least one of the transistor offset voltage and the second input signal and preliminarily charged with the transistor offset voltage according to the third input signal.
FENG et al (CN 106157867 A) teach a shift register unit, a drive method, a grid drive circuit and a display device. When the shift register unit comprises an input unit, a reset unit, a first pull-up node control unit, a second pull-up node control unit, present the potential of node is the first level output end connected with the second level controls the pull-up node; a first pull-down node control unit, the reset phase the control potential of the pull-down node is the first level, the second pull-down node control unit, when the potential of drawing node is first level pull-down node control output end connected with the second level, a gate driving signal output unit; carry signal output unit, under the control of the pull-up node and a pull-down node control signal output end outputs the carry signal. The invention solves the problem that the grid drive circuit driving capability is low and cannot pass through a low level with different level values so as to cause the gate drive signal may not be normally output.
In et al (US 2016/0217728 A1) teaches a sensing driving circuit and a display device including the same are disclosed. In one aspect, the sensing driving circuit includes a plurality of stages configured to respectively output a plurality of sensing signals and including a (K)th stage and a (K+1)th stage. The (K)th stage includes a shift register configured to provide a (K)th carry signal to the (K+1)th stage; and a masking buffer configured to output a (K)th sensing signal. The masking buffer includes a first input circuit configured to provide i) an input signal to a first node based on a node driving signal and ii) a first power voltage to a second node based on the input signal and the node driving signal. The masking buffer also includes a node masking circuit configured to supply the first power voltage to the first node based on a masking signal.
JANG (US 2015/0317954 A1) teaches a shift register capable of preventing leakage current and a display device using the same are disclosed. The shift register includes a plurality of stages. Each stage includes a set unit setting a Q node in response to a start pulse or previous output, an inverter for controlling a QB node to have a logic state opposite to that of the Q node, an output unit for outputting any one input clock or a gate off voltage in response to the logic states of the Q and QB nodes, a reset unit including a reset switching element, the reset switching element resetting the Q node with a first reset voltage in response to a reset pulse or next output, and a noise cleaner resetting the Q node with a second reset voltage in response to the QB node. When the reset switching element is turned off, the first reset voltage is greater than a voltage of the reset pulse or the next output for the current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693